
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 712
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Ms. Jackson Lee of
			 Texas (for herself, Mr. Connolly of
			 Virginia, Mr. Johnson of
			 Georgia, Ms. Brown of
			 Florida, Mrs. Maloney,
			 Mr. Davis of Illinois, and
			 Mr. Rangel) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Recommending that the Speaker of the House
		  of Representatives not move to proceed to the consideration of the House
		  Resolution finding Eric H. Holder, Jr., Attorney General, U.S. Department of
		  Justice, in contempt of Congress pursuant to the report of the Committee on
		  Oversight and Government Reform.
	
	
		Whereas United States Attorney General Eric H. Holder,
			 Jr., joined the Department of Justice right out of law school through the
			 Department’s honors program and joined the newly created Public Integrity
			 Section, where he prosecuted corrupt local, State and Federal officials; was
			 appointed by President Reagan to the D.C. Superior Court; was appointed by
			 President Clinton to serve as U.S. Attorney for the District of Columbia; was
			 appointed by President Clinton to serve as Deputy Attorney General, the first
			 African-American to hold that position; and was appointed by President Obama to
			 serve as Attorney General, the first African-American to hold that
			 position;
		Whereas the Department of Justice has been accommodating
			 to the Committee on Oversight and Government Reform of the House of
			 Representatives during its investigation of Operation Fast and Furious by
			 making an extraordinary offer to Chairman Issa, which he rejected, to provide
			 internal deliberative documentation from a time period well after the operation
			 ended to fully satisfy the question of how the Department’s knowledge evolved
			 from February 2011 to December 2011;
		Whereas the Department of Justice has provided the
			 Committee with 1,300 pages of deliberative documents around the February 4,
			 2011, letter that clearly showed there was no intention to mislead or deceive
			 Congress, as the assurances in that letter were given by those agencies
			 supervising the Fast and Furious Operation;
		Whereas the Department of Justice has provided, from more
			 than 25 Department officials, testimony, participation in interviews, and
			 briefings for Congress, including testimony by the Attorney General nine times
			 during the last 14 months, testimony by the Assistant Attorney General for the
			 Criminal Division, and testimony by the Assistant Attorney General for
			 Legislative Affairs;
		Whereas the Department of Justice has provided more than
			 7,600 pages as part of 46 separate productions to the Committee, including more
			 than 3,000 pages of material in response to an 8-item March 2011 subpoena and
			 more than 4,000 pages of documents in response to a 22-item October 2011
			 subpoena, and responded to dozens of other letters from Chairman Issa and
			 Senator Grassley, including requests for documents or significant information;
			 and
		Whereas the Department of Justice has had many
			 accomplishments under Attorney General Holder, including protecting the
			 American people against terrorism and other threats to national security;
			 successfully executing ground-breaking counterintelligence operations;
			 preventing United States military and strategic technologies from falling into
			 the wrong hands; continuing to identify and disrupt narco-terrorist networks;
			 and protecting the American people from violent and other crimes: Now,
			 therefore, be it
		
	
		That—
			(1)the Speaker of the House of Representatives
			 should not move to proceed to the consideration of the House Resolution finding
			 Eric H. Holder, Jr., Attorney General, U.S. Department of Justice, in contempt
			 of Congress pursuant to the report of the Committee on Oversight and Government
			 Reform of the House of Representatives dated June 22, 2012 (H. Rpt. 112–546);
			 and
			(2)the Committee on Oversight and Government
			 Reform of the House of Representatives should use its investigatory powers to
			 intercede on behalf of the American people and return to addressing issues such
			 as those which pertain to job creation, improvements to education, and both
			 enhancing and protecting the health of the American people.
			
